January 16, 2018




                                                                            Supreme Court

                                                                            No. 2016-166-M.P.



                       Joseph A. J. Paiva                :

                               v.                        :

           Christopher J. Parella, Chief of Police for   :
                 the City of East Providence.




                         NOTICE: This opinion is subject to formal revision before publication in
                         the Rhode Island Reporter. Readers are requested to notify the Opinion
                         Analyst, Supreme Court of Rhode Island, 250 Benefit Street, Providence,
                         Rhode Island 02903, at Tel. 222-3258 of any typographical or other
                         formal errors in order that corrections may be made before the opinion is
                         published.
                                                                Supreme Court

                                                                No. 2016-166-M.P.



             Joseph A. J. Paiva                :

                     v.                        :

 Christopher J. Parella, Chief of Police for   :
       the City of East Providence.


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Flaherty, for the Court. The petitioner, Joseph A. J. Paiva, seeks review of a

decision of the respondent, Christopher J. Parella, the Chief of Police for the City of East

Providence, denying Paiva’s application for a permit or license to carry a concealed weapon.

Paiva filed a petition for the issuance of a writ of certiorari, which we granted on October 25,

2016. This matter came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this petition should not summarily be decided.

After considering the parties’ arguments and after reviewing the record, we conclude that cause

has not been shown and that this petition may be decided without further briefing or argument.

For the reasons discussed herein, we quash Chief Parella’s decision denying Paiva’s application

and direct Chief Parella to issue, within ninety days of the date of this opinion, a new decision

setting forth findings of fact and conclusions of law in conformity with this Court’s holding in

Gadomski v. Tavares, 113 A.3d 387 (R.I. 2015).



                                               -1-
                                                  I

                                          Facts and Travel

         For purposes of resolving the issues presently before the Court, we need discuss only the

following facts. In October 2015, Paiva, a resident of the Town of Lincoln, applied to Parella,

East Providence’s chief of police, for a permit to carry a concealed weapon pursuant to G.L.

1956 § 11-47-11. 1 In a letter accompanying his application, Paiva explained that he required a

concealed-carry permit because, as both a firearms collector and an operator of an import/export

business, he was regularly exposed to large sums of cash. In his application, Paiva also declared

that he already had obtained concealed-carry permits in two other states. It is significant that,

when responding to questions set forth in the application, Paiva said that he had never been

treated for mental illness. Similarly, when inquiry was made as to whether he had ever been

arrested, Paiva responded, “No.” 2 When prompted on the application as to whether he had

previously applied for a concealed-carry permit from either the Attorney General or another city




1
    General Laws 1956 § 11-47-11 provides, in pertinent part, that:

               “The licensing authorities of any city or town shall, upon
               application of any person twenty-one (21) years of age or over
               having a bona fide residence or place of business within the city or
               town, or of any person twenty-one (21) years of age or over having
               a bona fide residence within the United States and a license or
               permit to carry a pistol or revolver concealed upon his or her
               person issued by the authorities of any other state or subdivision of
               the United States, issue a license or permit to the person to carry
               concealed upon his or her person a pistol or revolver everywhere
               within this state for four (4) years from date of issue, if it appears
               that the applicant has good reason to fear an injury to his or her
               person or property or has any other proper reason for carrying a
               pistol or revolver, and that he or she is a suitable person to be so
               licensed.” Section 11-47-11(a).
2
  Paiva then qualified his answer: “Never been arrested pursuant to [G.L. 1956 §] 12-1.3-4.”
Section 12-1.3-4 relates to the effect of the expungement of records of conviction.
                                                -2-
or town, Paiva answered that he had been granted a permit from the Attorney General but that it

had expired and that his application to the Town of North Smithfield had been denied.

        In a letter dated January 25, 2016, Parella informed Paiva that his application had been

denied. Parella’s letter was brief. He wrote:

                “Dear Mr. * * * Paiva,

                “This letter will serve as formal written notification that after
                careful consideration your application to carry a concealed weapon
                has been denied. The responsibility for the issuance of a concealed
                weapon permit by a police chief is an important responsibility that
                requires close scrutiny and a real demonstration of need by the
                applicant. I realize you have been a good law abiding citizen,
                however the issuance of a permit to carry and the requirements
                involving the issuance of a permit to carry a concealed weapon
                requires more than just good character. It also requires a proper
                and true need.

                “Do [sic] to the fact that you do not live or have a business in East
                Providence, I urge you to apply through the Lincoln Police Dept.
                or the Rhode Island Attorney General’s Office. If I can be of
                further assistance in the future, please let me know.”

        In the order granting Paiva’s certiorari petition, this Court directed the parties to address

“whether the petitioner can properly claim entitlement to the issuance of a license under § 11-47-

11 in light of the petitioner’s past assaultive behavior requiring the intervention of Lincoln Police

and in light of the Attorney General’s revocation, for reasons constituting just cause, of the

license his office issued to the petitioner * * *.”

                                                      II

                                         Standard of Review

        “It is well settled that ‘[o]ur review of a case on certiorari is limited to an examination of

the record to determine if an error of law has been committed.’” Gadomski, 113 A.3d at 389

(quoting Cruz v. Mortgage Electronic Registration Systems, Inc., 108 A.3d 992, 995 (R.I. 2015)).



                                                 -3-
“Our task is to ‘scour the record to discern whether any legally competent evidence supports the

lower tribunal’s decision and whether the decision-maker committed any reversible errors of law

in the matter under review.’” Preservation Society of Newport County v. City Council of

Newport, 155 A.3d 688, 692 (R.I. 2017) (quoting Cullen v. Town Council of Lincoln, 893 A.2d

239, 243-44 (R.I. 2006)).

                                               III

                                           Discussion

       On certiorari, Paiva requests that this Court exercise its inherent supervisory authority to

reverse Parella’s decision and order that he be granted a permit to carry a concealed weapon. In

seeking that remedy, Paiva first argues that Parella applied the wrong statutory standard when he

denied Paiva’s application. According to Paiva, Parella’s reference to the requirement that Paiva

demonstrate “a proper and true need” for a permit sounds in the language of § 11-47-18, which

applies to the Attorney General, not § 11-47-11, which applies to municipalities, including the

City of East Providence. Paiva also takes issue with the nature of Parella’s decision letter,

characterizing it as mere boilerplate and lacking the findings of fact and conclusions of law

required pursuant to this Court’s holding in Gadomski. Additionally, Paiva alleges that Parella

erroneously supplemented the record before this Court with documents—including police reports

from the Town of Lincoln, one of which was prompted by an alert from a mental health

professional—that reveal unfavorable information about him. Because Parella issued his denial

letter nearly eleven months prior to receiving those documents, Paiva contends that they are not

properly before this Court and should not be used to supplement Parella’s decision letter. 3




3
 We denied Paiva’s motion to strike those documents from the record before us on March 6,
2017.
                                               -4-
According to Paiva, the only adequate remedy here is outright reversal of Parella’s decision and

the issuance of a permit.

       We agree that Parella’s decision letter falls woefully short of our clear directive in

Gadomski. As we explained in that case, “[a] local licensing authority need not write a decision

rivaling War and Peace * * * in length, but its decision must still address the salient reasoning

for the denial of a license.” Gadomski, 113 A.3d at 391. Parella’s cursory letter, which contains

only “bare, rote conclusions[,]” falls well short of that standard. 4 Id.

       However, we are of the opinion that a remand, not a reversal, is the appropriate remedy

here. Especially in light of the information contained in the documents that Parella submitted to

this Court, a new decision is warranted. As alluded to in our order granting Paiva’s petition for

certiorari, the reports from the Lincoln Police Department reveal that the applicant has a history

of “past assaultive behavior requiring the intervention of Lincoln Police * * *.” That behavior

was brought to our attention by the documents that Parella attached to a filing in this Court.

Although it seems clear that Parella did not have those documents when he issued his decision

letter, and thus could not have relied on them, we cannot, in good faith, ignore what they

disclose. Our review of those documents reveals a troubling history of events that, at the very

least, call into question Paiva’s suitability to carry a concealed weapon.

       In addition to an arguable pattern of “assaultive behavior,” the documents also unveil that

Paiva was, at best, evasive in answering the questions posed to him on his concealed-carry

application.   As noted above, on his application, Paiva indicated that his permit from the



4
  We reiterate that there is a distinction between the requirements of § 11-47-18, which apply to
the Attorney General, and those of § 11-47-11, which apply to cities and towns—including the
City of East Providence: “[d]emonstration of a proper showing of need, which is a requirement
under § 11-47-18, is not a component of § 11-47-11.” Gadomski v. Tavares, 113 A.3d 387, 392
(R.I. 2015.
                                                 -5-
Attorney General to carry a concealed weapon had “expired.” Yet, contrary to that assertion,

Paiva’s permit was revoked by the Attorney General in October 2013. 5 Paiva provided an

equally evasive response to a question regarding whether he had ever been arrested. Paiva’s

less-than-candid answers on his application, coupled with his past behavior, certainly raise doubt

as to his suitability to obtain a permit to carry a concealed weapon in this state. Nonetheless, a

determination as to his suitability requires findings of fact, best left to the licensing authority—

here, Chief Parella—and not this Court.6 See State v. Storms, 112 R.I. 121, 127-28, 308 A.2d

463, 466-67 (1973).

                                                 IV

                                            Conclusion

       Accordingly, Chief Parella’s decision denying Paiva’s application for a permit or license

to carry a concealed weapon is quashed. Chief Parella is directed to issue a new decision setting

forth findings of fact and conclusions of law consistent with our holding in Gadomski within

ninety days of the date of this opinion. Although the focus of our opinion today is on the

inadequacy of Chief Parella’s decision letter, we emphasize that the new facts brought to light on

certiorari may be considered in rendering a new decision. Moreover, as we held in Gadomski, if

Paiva “is aggrieved by the new decision, he may file an amended petition for writ of certiorari

5
  Although Paiva appealed that revocation, this Court dismissed that appeal as procedurally
improper on October 24, 2016.
6
  We pause to note that the language set forth in § 11-47-11 places the burden of determining
suitability on the licensing authorities of the cities and towns: usually, police chiefs. See State v.
Storms, 112 R.I. 121, 127-28, 308 A.2d 463, 466-67 (1973). Under Rhode Island’s current
statutory scheme for concealed-carry permits, an applicant who has been issued a license or
permit by another state can apply to any city or town in this state for a permit to carry a
concealed weapon, regardless of whether that applicant demonstrates a tangible connection to
that city or town. See § 11-47-11. In our judgment, the statute requires near-Herculean efforts
by police chiefs to determine an applicant’s suitability, especially where, as here, a resident with
no tangible connection to the City of East Providence applied to that city for a concealed-carry
permit.
                                                -6-
within sixty days of the issuance of the decision. In that event, no additional filing fee will be

required.” Gadomski, 113 A.3d at 392-93.




                                              -7-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Joseph A. J. Paiva v. Christopher J. Parella, Chief of
Title of Case
                                     Police for the City of East Providence.
Case Number                          No. 2016-166-M.P.

Date Opinion Filed                   January 16, 2018
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Francis X. Flaherty

Source of Appeal                     N/A

Judicial Officer From Lower Court    N/A
                                     For Petitioner:

                                     David J. Strachman, Esq.
Attorney(s) on Appeal
                                     For Respondent:

                                     Robert E. Craven, Esq.
                                     Gregory S. Dias, Esq.




SU-CMS-02A (revised June 2016)